Citation Nr: 1424346	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-35 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for fibromyalgia.

2. Entitlement to an evaluation in excess of 10 percent for muscle strain and myositis of the right upper back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to November 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.

In March 2008, the Veteran indicated that she had been treated for sleep disturbance, to include as secondary to her fibromyalgia.  The originating agency provided the Veteran with proper notice but did not further develop or adjudicate the claim.  Therefore, it is referred to the originating agency for appropriate action.

The issue of entitlement to a disability rating in excess of 10 percent for muscle strain and myositis of the right upper back is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Fibromyalgia was not present in service and is not related service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's January 2008 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with a VA examination in July 2009 to determine the etiology of her fibromyalgia.  In addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and appropriately supported the opinion provided.  Therefore, the Board has found the examination report to be adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran contends that service connection is warranted for fibromyalgia because it was initially manifested during service.

The Veteran's service treatment records reflect that she complained of pain in various parts of her body, including her head, foot, and leg.  In August 2004, fibromyalgia was initially diagnosed.

The Veteran was afforded a VA examination in July 2009.  She reported that her fibromyalgia symptoms began during service in 2001 and included pains in her legs, feet, hands, back, and head.  However, the examiner opined that the Veteran's complaints of headaches, sleep disturbance, and arthralgia noted in service were less likely as not manifestations of fibromyalgia.  The examiner reasoned that there were no notes about fibromyalgia in the Veteran's service treatment records, including no mention of trigger points.  There were various notes that mentioned headaches, but they were usually due to sinus disease, upper respiratory infection, tension, or vascular etiology.  There were various joint aches, but they were various joints at different times, which was not consistent with fibromyalgia.  Some of the Veteran's pains were related to stress changes or stress fractures in the lower extremities.  When fatigue was mentioned, it was mentioned in relation to stress, work, or upper respiratory infection.  There was mention of possible iron deficiency anemia at that time.  There was no diagnosis of fibromyalgia until 2004.  Since there were no definite criteria met during service, the examiner found it less likely than not that the symptoms in service were the first manifestations of fibromyalgia.  

In a March 2013 hearing, the Veteran again stated that her pain started in service in 2001.  No physician was able to provide a diagnosis in service.  After service, she started seeing a primary care doctor who diagnosed fibromyalgia in 2004.  A rheumatologist reviewed her in-service and post-service medical records and confirmed the diagnosis.  



Analysis

The only medical evidence of record pertaining to the etiology of the Veteran's fibromyalgia weighs against the claim.  The July 2009 VA examiner explained that fibromyalgia was not indicated in any of the Veteran's service treatment records and that there were alternative explanations for much of her pain and fatigue during service.  Also, her various joint aches occurred at different times, which is not consistent with fibromyalgia.  Thus, the examiner found it less likely than not that the symptoms in service were the first manifestations of fibromyalgia. 

The Veteran contends that the symptoms she had during service were early manifestations of fibromyalgia and that it went undiagnosed simply because her treating physicians could not figure out what it was.  Unfortunately, while the Veteran might sincerely believe that her post-service fibromyalgia is related to her in-service symptoms, as a lay person, she is not competent to provide an opinion linking her disability to such symptoms.  As discussed above, the medical evidence shows that they were not early symptoms of fibromyalgia.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for fibromyalgia must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for fibromyalgia is denied.



REMAND

The Veteran seeks a disability rating  in excess of 10 percent for muscle strain and myositis of her right upper back. 

The Veteran's most recent VA examination to determine the degree of severity of this disability was in May 2009, five years ago.  During her hearing, the Veteran alleged that her back condition has since worsened.  As such, it appears that the report of the May 2009 VA examination does not represent the current severity of the Veteran's disability.  In light of these circumstances, the case must be remanded for a new examination.  In addition, appropriate development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of the muscle strain and myositis of Veteran's right upper back.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  The RO or the AMC should then re-adjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


